Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dorsey Lopez Stephenson appeals the district court’s order granting Defendants’ motion for summary judgment and dismissing his 42 U.S.C. § 1983 (2006) action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Stephenson v. Parham, No. 1:11-cv-*45100775-LO-JFA (E.D.Va. June 7, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.